PER CURIAM.
Ronald E. Govan appeals the denial of his motion entitled “Affidavit and Motion for Reassignment of Case and Injunctive Relief.” We dismiss the appeal for lack of jurisdiction because the order is not appealable.* This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appealable interlocutory or collateral order.
We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We construed Govan's motion to enjoin the magistrate judge's discovery order as a motion to quash.